         Case 5:21-cv-02713-YGR Document 19 Filed 06/14/21 Page 1 of 1




                                  UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF CALIFORNIA


JAKUB MADEJ,                                        Case No. 5:21-cv-02713-SVK
                  Plaintiff(s),
                                                    CONSENT OR DECLINATION
          v.
                                                    TO MAGISTRATE JUDGE
                                                    JURISDICTION
PAYPAL CREDIT d/b/a PAYPAL INC.,
                  Defendant(s).


INSTRUCTIONS: Please indicate below by checking one of the two boxes whether you (if you
are the party) or the party you represent (if you are an attorney in the case) choose(s) to consent
or decline to magistrate judge jurisdiction in this matter. Sign this form below your selection.

          CONSENT to Magistrate Judge Jurisdiction

       In accordance with the provisions of 28 U.S.C. § 636(c), I voluntarily consent to have a
United States magistrate judge conduct all further proceedings in this case, including trial and
entry of final judgment. I understand that appeal from the judgment shall be taken directly to the
United States Court of Appeals for the Ninth Circuit.

       OR

          DECLINE Magistrate Judge Jurisdiction

       In accordance with the provisions of 28 U.S.C. § 636(c), I decline to have a United States
magistrate judge conduct all further proceedings in this case and I hereby request that this case be
reassigned to a United States district judge.

 DATE: JUNE 10                , 2021             NAME: Steven P. Warner

                                                          /s/Steven Warner
                                                              Signature
                                      COUNSEL FOR
               (OR “PRO SE”): DEFENDANT PAYPAL CREDIT d/b/a PAYPAL INC.,




                                                                              American LegalNet, Inc.
                                                                              www.FormsWorkFlow.com
